DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and sub-species (i) in the reply filed on 30 March 2022 is acknowledged.
Claims 5-10 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.1 Election was made without traverse in the reply filed on 30 March 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 19-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0079623) in view of Jeong et al. (US 2014/0022187)
Regarding claim 1:
Kim discloses:
A display device, comprising: 
a first substrate including a display area and a non-display area (Fig. 3: 301; paragraph 70; where the display area 110 is shown in Fig. 1); 
a sensing contact area disposed at an inner side of the sealing member (Fig. 1: touch display panel 110); 
a sensing signal line disposed in the sensing contact area (Fig. 1: touch lines TL); 
a sensing contact pattern disposed in the sensing contact area and electrically connected to the sensing signal line (Fig. 1: touch electrodes TE); 
a control signal line disposed between the first substrate and the sensing signal line (data line DL, as shown in Fig. 2, 3); and 
a shielding pattern disposed between the control signal line and the sensing signal line, the shielding pattern overlapping the control signal line or the sensing signal line (shielding PTN, as shown in Fig. 2, 3).
Kim does not disclose:
“a second substrate facing the first substrate; 
“a sealing member disposed in the non-display area and coupling the first substrate to the second substrate.”
Jeong discloses:
a second substrate facing the first substrate (paragraph 57: top substrate 200); 
a sealing member disposed in the non-display area and coupling the first substrate to the second substrate (Fig. 2A: sealing material 400).
It would have been obvious to on of ordinary skill in the art at the time the application was filed to include in Kim the elements taught by Jeong.
The rationale is as follows:
Kim and Jeong are directed to the same field of art.
Really Kim must have some kind of top substrate or cover, but just doesn’t show it. Jeong shows how one is typically constructed. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Kim in view of Jeong discloses:
a protrusion portion disposed between the second substrate and the sensing contact pattern, wherein the sensing contact pattern is disposed along a surface of the protrusion portion (not directly shown by an individual reference, but follows from the combination: as can be seen in Kim Fig. 3 the sensing contact pattern protrudes down, so there is a protrusion, but a protrusion portion from the second substrate is not shown because the second substrate is not shown: whereas as taught by Jeong the sensing contact pattern is affixed to the upper substrate so in order to achieve that there must be a protrusion portion from that substrate).
Regarding claim 3:
Kim in view of Jeong discloses:
wherein the sensing contact pattern is in contact with the sensing signal line on the surface of the protrusion portion (Kim paragraph 83).
Regarding claim 4:
Kim in view of Jeong discloses:
plurality of first sensing electrodes disposed in the display area, wherein the first sensing electrodes are arranged in a plurality of columns; and a sensing connection electrode connecting the first sensing electrodes, wherein the sensing contact pattern includes the same conductive layer as the first sensing electrode (as shown in Kim Fig. 1).
Regarding claim 19:
Kim in view of Jeong discloses:
a sensing pad portion disposed at an outer side of the sealing member, wherein the sensing signal line is electrically connected to the sensing pad portion (Jeong paragraphs 28-29).
Regarding claim 20:
Kim in view of Jeong discloses:
wherein the sensing pad portion includes the same conductive layer as the shielding pattern (since the conductive layer of the shielding pattern may completely overlap the data lines as per Kim paragraphs 61-62, and the data lines in Jeong similarly extend to the pad, this would follow).
Regarding claim 21:
Although this claim uses slightly different terms for some elements, all elements positively recited have already been identified with respect to earlier rejections. Note that the “shielding pattern” of the earlier claims is “a voltage line disposed between the control signal line and the sensing signal line” as claimed here (see, e.g., Kim paragraph 145, where the shielding structure is connected to the touch electrodes as per paragraph 148).
Regarding claim 22:
Kim in view of Jeong discloses:
wherein the conductive member is disposed at a first side of a sealing member, the sensing signal line extending from the first side of the sealing member to a second side of the sealing member to contact a sensing pad (follows from Jeong paragraphs 28-29).
Regarding claim 23:
Kim in view of Jeong discloses:
wherein the conductive member is in contact with the first substrate and the second substrate (it could be as per Jeong Figs. 2A-2B; the sensing signal line is along the second substrate where the sensing patterns are but then extend down to the first substrate where the lead-out is).
Regarding claims 25-26:
All elements positively recited have already been identified with respect to earlier rejections.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong, and further in view of Chang et al. (US 2011/0090194)
Regarding claim 24:
Kim in view of Jeong discloses a display device as discussed above.
Kim in view of Jeong does not disclose:
“wherein the voltage line is electrically connected to a light emitting element in the display area.”
Chang discloses:
wherein the voltage line is electrically connected to a light emitting element in the display area (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim in view of Jeong the elements taught by Chang.
The rationale is as follows:
Kim, Jeong, and Chang are directed to the same field of art.
In Kim the voltage line is connected to the touch electrodes as discussed above, but Chang shows that can instead be connected to the light emitting element and achieve the same shielding effect. One of ordinary skill in the art could have substituted this connected to the one of Kim with predictable results.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11:
The closest prior art of record, Kim in view of Jeong, does not teach or suggest a source electrode or a drain electrode arranged at the same layer as the shielding pattern. Instead in Kim the pixel electrode is on the same layer (as per paragraph 75). The shielding layer could not go on the same layer as the source of drain electrode because the data line is on this layer and the shielding layer must be between it and the touch layer. Therefore this element in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claims 12-13:
They are dependent on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kandziora et al. (US 2012/0081328); Zhao et al. (US 2016/0195956); Wang et al. (US 10,203,785).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that in their response applicant indicated claims 5-10 and 14-17 should be withdrawn, but claim 18 is dependent on claim 16.